PRTODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 78, 117, 120, 124, 125, 127-130 and 133-139 are pending in the application.  Claims 1-77, 79-116, 118, 119, 121-123, 126, 131 and 132 are cancelled. 
Priority
This application is a U.S. National Stage entry of PCT/US18/17802, filed on 02/12/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/457,597, filed on February 10, 2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formulas (XI), DM1-SS-PEG-DBCO and DM1-MAL-PEG-DBCO, pharmaceutical compositions comprising the compounds, and methods of treatment of breast cancer comprising administration of the compounds and/or compositions, are novel and unobvious over the prior art.  Close prior art is found in WO 2016/123582 A1 (published 4 Aug 2016), which teaches structurally similar DBCO conjugates comprising hemiasterlin moieties (see, for example, compound 109a at p. 152).  However, there is no teaching, suggestion or motivation in this prior art or its combination with any other prior art for the instantly-claimed conjugates comprising a DBCO group linked with a mertansine derivative that is common to all the compounds of this invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 78, 117, 120, 124, 125, 127-130 and 133-139, reordered and renumbered 1-16 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625